Opinion by
Brown, J.
It was stipulated that the merchandise is composed in chief value of blown glass in the form of grape clusters and sprays and that they are constructed of materials similar to those contained in the merchandise involved in Woolworth v. United States (G. A. 8427, T. D. 38697) and Baltimore & Ohio v. United States (G. A. 8606, T. D. 39451) and that the issues are similar to those in Abstract 42424. From the record it was found that Abstract 42424 has no application to the merchandise in the case at bar. In the other two cases the articles were held not to be beads. On the record presented the claim at 60 percent under paragraph 1518 as blown glass articles was sustained.